Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches an antenna that comprise a plurality of first radiating elements configured to radiate in a first frequency band, the first radiating elements being arranged in a sparse massive Multiple Input Multiple Output (mMIMO) array and a plurality of second radiating elements configured to radiate in a second frequency band lower than the first frequency band, the second radiating elements being arranged in an array at least partially overlapping with the sparse mMIMO array so that at least some of the second radiating elements are disposed in an area covered by the sparse mMIMO arrays, however, the prior art fails to teach the plurality of the second radiating elements comprises first-type radiating elements and second-type second radiating elements, and the first-type second radiating elements are arranged in the area covered by the sparse mMIMO array and the second-type second radiating elements are arranged outside of the area covered by the sparse mMIMO array.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGUY JEAN PIERRE whose telephone number is (571) 272-1803.  The examiner can normally be reached from 8:00-6:30 PM Monday-Thursday. The examiner’s fax phone number is (571) 273-1803. The Examiner email address is peguy.jeanpierre@uspto.gov. If attempts to reach the Examiner are unsuccessful, the Examiner’s supervisor Dameon E. Levi can be reached at (571) 272-2105.

/PEGUY JEAN PIERRE/Primary Examiner, Art Unit 2845